BOYER, Judge.
Appellant seeks reversal of his convictions for robbery and breaking and entering with intent to commit a felony, to-wit: Robbery, and the two concurrent fifty-year sentences imposed therefor.
We have carefully examined the record-on-appeal and the briefs submitted by the parties. Upon consideration thereof, we find appellants’ point regarding the trial judge’s activity in the proceedings below to be without merit.
We further find to be without merit appellant’s contention that the offenses for which he was convicted and sentenced were but facets or phases of the same criminal transaction and that accordingly only one sentence should have been imposed. (See McHaney v. State, Fla.App. 1st 1974, 295 So.2d 355 and Kelsey v. State, Fla.App. 1st 1975, 317 So.2d 445. The Supreme Court of Florida has settled that issue in Estevez v. State, Sup.Ct.Fla.1975, 313 So.2d 692.
Affirmed.
JOHNSON, Acting C. J., and MILLS, J., concur.